NO. 12-22-00140-CR
                                   NO. 12-22-00141-CR

                             IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

TONY TRAYLOR, JR.,                                 §      APPEAL FROM THE 241ST
APPELLANT

V.                                                 §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                           §      SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
        Tony Traylor, Jr., acting pro se, filed a notice of appeal from judgments in which
sentences were imposed on September 11, 2014. In a criminal case, the appellant perfects an
appeal by timely filing a sufficient notice of appeal. TEX. R. APP. P. 25.2(b). The notice of
appeal must be filed (1) within thirty days after the day sentence is imposed or suspended in
open court or after the day the trial court enters an appealable order, or (2) within ninety days
after the day sentence is imposed or suspended in open court if the defendant timely files a
motion for new trial. TEX. R. APP. P. 26.2(a). The appellate court may extend the time for filing
a notice of appeal if, within fifteen days after the deadline for filing the notice, the party files in
the trial court the notice of appeal and files in the appellate court a motion complying with Rule
10.5(b). TEX. R. APP. P. 26.3. Here, Appellant filed his notice of appeal on June 3, 2022, long
after expiration of the time for filing a timely notice of appeal or seeking an extension of time to
file the notice of appeal.
        On June 6, the Clerk of this Court notified Appellant that the information received failed
to show the jurisdiction of the Court, i.e., there was no notice of appeal filed within the time
allowed by the rules of appellate procedure and no timely motion for an extension of time to file
the notice of appeal. See TEX. R. APP. P. 26.2(a), 26.3. We informed Appellant that the appeals
would be dismissed unless the information was amended on or before June 16 to show this
Court’s jurisdiction. This deadline expired without a response from Appellant.
         “[A]ppeals by either the State or the defendant in a criminal case are permitted only when
they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d 904, 915
(Tex. Crim. App. 2011). This Court is not authorized to extend the time for perfecting an appeal
except as provided by the Texas Rules of Appellate Procedure. 1 See TEX. R. APP. P. 26.2, 26.3;
see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996). Because Appellant’s notice of appeal was not timely
filed and he did not file a motion for extension with this Court within the time prescribed by Rule
26.3, we dismiss Appellant’s appeals for want of jurisdiction. See Olivo, 918 S.W.2d at 522; see
also TEX. R. APP. P. 43.2(f).
Opinion delivered June 30, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




         1
           Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater v. Eighth
Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-CR,
2017 WL 631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for
publication) (dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without
permission from court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 30, 2022


                                         NO. 12-22-00140-CR


                                       TONY TRAYLOR, JR.,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-0710-13)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 30, 2022


                                         NO. 12-22-00141-CR


                                       TONY TRAYLOR, JR.,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-0711-13)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.